Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
	Claims 1-20 are pending. Claims 1-20 are canceled and claims 21-40 are new.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


	Claims 24, 25, 35 and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Although worded differently he above claims are not patentably distinct from the independent claims from which they depend and from each other.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 21-22 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,510,072. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely worded differently than the reference claims but comprise the same subject matter and limitations.

Claim Objections
	Claims 22, 23, 28-31, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 24-27, 32, 35-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman and further in view of Armes.

Calman discloses:
21. An apparatus, comprising:
at least one processor (Fig’s 3-6);
a communications interface coupled to the at least one processor (Network Interface 460, Fig. 4); and
a memory coupled to the at least one processor (Fig’s 3-6), the memory storing instructions that, when executed by the at least one processor, causes the at least one processor to perform the steps of:
	receiving a delegation request from a first device via the communications interface, the delegation request identifying a financial product eligible for inclusion in a mobile wallet established by an application program executed at a second device (Fig. 7, 705-725);
	based on the delegation request, generating and transmitting, to the second device via the communications interface, a digital token identifying the financial product and a delegation condition associated with a use of the financial product by the
executed application program, wherein the executed application program causes the second device to load the digital token into the mobile wallet (Fig. 7, 1st mobile device generates credential and parameter data, transmits authenticated credential and parameters to 2nd mobile device);
	receiving, via the communications interface, transaction data identifying a purchase transaction initiated at the second device, the purchase transaction involving a
financial instrument ([0104] The NFC payment terminal verifies that the son’s financial transaction does comply with the parameters (such verification implies receipt of transaction data)); and 
Calman does not disclose:
	when the purchase transaction is inconsistent with the delegation condition, transmitting, via the communications interface, invalidation instructions to the second device, wherein the invalidation instructions, when processed by the executed
application program, cause the second device to invalidate the loaded digital token.
Calman discloses that the transaction may be denied if the transaction exceeds the parameters (Para. 0104).
However, Armes discloses deactivation of temporary transaction numbers if predefined conditions are not met (Para’s 0010 and 0036).
One of ordinary skill would have been motivated to modify Calman to deactivate the transmitted credential in order to eliminate the probability of fraudulent use of the credential for example if the mobile device is lost or stolen.

Claims 32 and 40 are similarly rejected.

Calman in view of Armes discloses:
24. The apparatus of claim 21, wherein the executed instructions further cause
the at least one processor to perform the steps of:
 	determining that the purchase transaction is inconsistent with the delegation condition based on the transaction data; and
	generating the invalidation instructions based on the determination that
the purchase transaction is inconsistent with the delegation condition.

25. The apparatus of claim 24, wherein the executed instructions further cause
the at least one processor to perform the steps of:
	obtaining, from the transaction data, a parameter value that characterizes
the purchase transaction;
	determining that the parameter value is inconsistent with the delegation
condition; and
	generating the invalidation instructions based on the determination that
the parameter value is inconsistent with the delegation condition.

The above claim limitations are not patentably distinct from the limitations presented in claim 21.

Claims 35 and 36 are similarly rejected.

Calman discloses:
26. The apparatus of claim 24, wherein:
	the transaction data comprises at least one of a transaction amount, a
merchant identifier, an identifier of a purchased item, or a transaction time (Para. 0046, Grocery store A, products, amount); and
	the delegation condition comprises a financial condition, the financial
condition specifying at least one of a maximum transaction value or a maximum number of purchase transactions within a predetermined temporal period (para. 0104).

Claim 37 is similarly rejected.

27. The apparatus of claim 21, wherein:
	the delegation condition specifies a temporal period (Para. 0046); and
	the executed instructions further cause the at least one processor to
perform the steps of:
		determining that a current time does not fall within the temporal period 	(Para. 0047, consistent with the time period of Para, 0046); and
		generating the invalidation instructions when the current time does not fall 	within the temporal period (Para. 0046, transaction will be rejected. After time 	period elapses implies invalidation).

Claim 38 is similarly rejected.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694